Award reversed and claim remitted, with costs against the State Industrial Board to abide the event, on the ground that, while the finding as to an accidental injury arising out of and in the course of the employment is supported by a fair inference from the facts proved (Matter of Norris v. N. Y. C. R. R. Co., 246 N. Y. 307), and the finding as to dependency has some evidence to *680sustain it, the employment in which deceased was injured was seasonal and his average weekly wages should have been determined under subdivision 3 of section 14 of the Workmen’s Compensation Law. (Gruber v. Kramer Amusement Corp., 207 App. Div. 564.) Van Kirk, P. J., Hinman, Whitmyer, Hill and Hasbrouck, JJ., concur.